DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 08/09/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO2017099527A1 which is cited in applicant’s IDS – Please note that the references to passages of Kwak refer to the passages of US 20180321700 A1 which is an English translation of WO2017099527A1) further in view of Baldwin et al. (US 20140107531 A1).


Regarding claim 1, Kwak discloses a method of using a sensor platform of a garment of a wearer in order to interact with a remote networked device using a plurality of sensed biometric data, the method comprising: 
executing a garment application via a first processor of said garment ([0137] As described herein, various components or modules in the entity, function, server, wearable device, or terminal device may be operated using a hardware circuit, e.g., a complementary metal oxide semiconductor-based logic circuit, firmware, software, and/or using a hardware circuit such as a combination of hardware, firmware, and/or software embedded in a machine-readable medium. As an example, various electric structures and methods may be executed using electric circuits such as transistors, logic gates, or ASICs.);
receiving, at said garment application, from one or more the sensors, a set of biometric data, (figs. 1-2; [0045] A wearable device, e.g., an armband, may be put on in contact with the user's skin. The wearable device may measure (or obtain) and store information obtainable through a contacting sensor, i.e., heart rate, galvanic skin response (GSR), EEG, skin temperature, breathing time, or other biometric information (100). [0049] Further, biometric information measured by such a wearable device as smart clothing may be used to control the equipment. Also see Table 1 and [0056]-[0057] for sensor examples); 
processing, by said first processor, data received from said sensor to determine real-time breathing of said wearer (0045] A wearable device, e.g., an armband, may be put on in contact with the user's skin. The wearable device may measure (or obtain) and store information obtainable through a contacting sensor, i.e., breathing time,);
comparing, by the said first processor, the set of biometric data to a data model including a plurality of model data parameters ([0046] The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement. [0048] For example, a controlling apparatus (e.g., the wearable device) for controlling the equipment may determine whether it is needed to control the equipment using the obtained biometric information (measured in step 100) and biometric information previously stored (110). Also see Table 2, figs. 3-7 and [0073] for examples of a data model including a plurality of model data parameters.); 
determining, by said first processor, whether to effect a change in an operational characteristic of the networked device based on the comparing and said real-time breathing of said wearer and in accordance with a set of instructions for determining an action when the biometric data matches or does not match data patterns in the data model ([0047] Everyday biometric information may differ from user to user. Accordingly, adopting particular biometric information values as criteria for controlling the equipment (i.e. “networked device”) would not satisfy users with different biometric information characteristics. Thus, a scheme according to the disclosure senses the user's state change (i.e., emotional change) based on a change in the biometric information and determines whether to control the equipment based on the state change. [0041] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an air conditioner or heater for adjusting the air temperature, a humidifier or dehumidifier for adjusting the humidity, an audio player for outputting music, a car (including an air conditioner, heating lines, and ventilation seat), various fitness equipment, or a messaging server that sends out messages to the user.);
in response to determining to effect said change in said operational characteristic of said networked device, sending s command to the networked device to effect said change in said operational characteristic of said networked device ([0051] Accordingly, the controlling apparatus may generate a command to control the operation of the equipment based on the state information and deliver the command.); 
receiving, at said garment application, a further set of biometric data from said one or more sensors ([0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment.); 
further comparing, by said first processor, the further set of biometric data to the data model ([0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment. [0046] The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement. Also see Table 2, figs. 3-7 and [0073] for examples of a data model including a plurality of model data parameters.); and 
determining whether said further comparing indicates a need for a further command to be sent to the remote networked device in order to further effect a change in an operational characteristic of the networked device ([0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment. [0047] Everyday biometric information may differ from user to user. Accordingly, adopting particular biometric information values as criteria for controlling the equipment (i.e. “remote networked device”) would not satisfy users with different biometric information characteristics. Thus, a scheme according to the disclosure senses the user's state change (i.e., emotional change) based on a change in the biometric information and determines whether to control the equipment based on the state change. [0051] Accordingly, the controlling apparatus may generate a command to control the operation of the equipment based on the state information and deliver the command.).
	However, Kwak does not expressly disclose, wherein said sensors include a strain gauge sensor and data received from said strain gauge sensor to determine a posture of said wearer.
	Baldwin, from a similar field of endeavor, teaches a strain gauge sensor and data received from said strain gauge sensor to determine a posture of said wearer ([0019] The sensors when worn by an individual, gather data relating to one or more physical characteristics, positions, changes, performance, or properties of the individual. This data can be referred to as "biometric" data. In at least some embodiments, biometric data includes biomedical and biomechanical data, and can include any of the following: (i) data tracing a trajectory, speed, acceleration, position, orientation, etc. of one or more of an individual's appendages, torso, head, or other anatomical location; (ii) data reflecting one or more of a heart rate, pulse, blood pressure, temperature, stress level, pH, conductivity, color, blood flow, moisture content, toxin level, viability, respiration rate, etc. of the individual; (iii) data showing whether or not the individual is performing a signal or communication movement (e.g., hand raised, arms crossed, etc.); data showing the posture or other status of the individual (e.g., prone or erect, breathing or not, moving or not); and (iv) data indicative of a mental, or emotional state of the individual. [0045] teaches a plurality of sensors, such as scales, stress or strain gauges, cameras, and the like. Claim 3 teaches resistance sensor (e.g. strain gauge)).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a strain gauge as taught by Baldwin in the system taught by Kwak in order to determine the posture of an individual (as suggested in [0019] of Baldwin).
 
Regarding claim 2, Kwak in view of Baldwin discloses the method of claim 1, wherein the data model represents state selected from the group consisting of: a physical and a mental state (Kwak [0046] The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement.).

Regarding claim 3, Kwak in view of Baldwin discloses the method of claim 1, wherein the garment is configured for wearing next to the skin of the wearer (Kwak [0045] A wearable device, e.g., an armband, may be put on in contact with the user's skin.).

Regarding claim 5, Kwak in view of Baldwin discloses the method of claim 1, wherein the sensors include one or more of an electrode, an electrocardiogram, a bio-impedance sensor, a location sensor, a temperature sensor, an accelerometer, a gyroscope, a light sensor, a haptic sensor, a speaker, and/or or a microphone (Kwak [0121] For example, the sensor unit 1220 may include a GSR sensor 1221 measuring the GSR, a gyro sensor 1222 measuring a change in direction of the controlling apparatus 1200, an acceleration sensor 1223 measuring the acceleration of a movement of the controlling apparatus 1200, an EEG sensor 1224 measuring a motion through the reaction of muscles to a nervous stimulus, a fingerprint sensor 1225 perceiving the user's fingerprint, a heart rate (PPG or ECG) sensor 1226 measuring the heart rate, a skin temperature sensor 1227, or a brain wave sensor 1228 measuring brain waves. [0124] Selectively, the controlling apparatus 1201 may further include at least one of a GPS chip 1260, a microphone 1270, and a camera unit 1280. Also see Baldwin [0020], [0088] and claim 3 For example, the sensors can track movement of the subject and/or tension in the subject's muscles. In some embodiments, the sensors can include one or more of the following technologies: (i) accelerometer technology that detects accelerations; (ii) gyroscope technology that detects changes in orientation; (iii) compass or magnetic technology that senses position and/or alignment with relation to magnetic fields; (iv) global positioning system (GPS)-style technology; (v) radio-frequency technology; (vi) proximity sensors including capacitive, inductive and/or magneto-resistive, etc. Sensors can include point sensors sensing biometric information at a location associated with a point or small region of a body.).

Regarding claim 6, Kwak in view of Baldwin discloses the method of claim 1, wherein the networked device includes one or more of a music device, a heating system device, a lighting system device, and/or a security system device (Kwak [0041] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an air conditioner or heater for adjusting the air temperature, a humidifier or dehumidifier for adjusting the humidity, an audio player for outputting music, a car (including an air conditioner, heating lines, and ventilation seat), various fitness equipment, or a messaging server that sends out messages to the user.).

Regarding claim 7, Kwak in view of Baldwin discloses the  method of claim 1, wherein said networked device includes a second processor and a device application executing via said second processor, and wherein said device application is configured to communicate with said garment application (Kwak [0047] Everyday biometric information may differ from user to user. Accordingly, adopting particular biometric information values as criteria for controlling the equipment (i.e. “networked device”) would not satisfy users with different biometric information characteristics. Thus, a scheme according to the disclosure senses the user's state change (i.e., emotional change) based on a change in the biometric information and determines whether to control the equipment based on the state change. [0041] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an air conditioner or heater for adjusting the air temperature, a humidifier or dehumidifier for adjusting the humidity, an audio player for outputting music, a car (including an air conditioner, heating lines, and ventilation seat), various fitness equipment, or a messaging server that sends out messages to the user. [0051] Accordingly, the controlling apparatus may generate a command to control the operation of the equipment based on the state information and deliver the command. [0137] Devices may be operated using a hardware circuit, e.g., a complementary metal oxide semiconductor-based logic circuit, firmware, software, and/or using a hardware circuit such as a combination of hardware, firmware, and/or software embedded in a machine-readable medium. As an example, various electric structures and methods may be executed using electric circuits such as transistors, logic gates, or ASICs. Therefore, based on the above recitations, it is implicitly disclosed that the networked device includes a second processor and a device application (i.e. software”) executing via said second processor, and wherein said device application is configured to communicate with said garment application (i.e. “software”) in order to control the operation of the equipment).

Regarding claim 8, Kwak in view of Baldwin discloses the  method of claim 7, wherein said device application is configured to communicate bidirectionally with said garment application (Baldwin [0095] It should be understood that devices described in the exemplary embodiments can be in communication with each other via various wireless and/or wired methodologies. The methodologies can be links that are described as coupled, connected and so forth, which can include unidirectional and/or bidirectional communication over wireless paths and/or wired paths that utilize one or more of various protocols or methodologies, where the coupling and/or connection can be direct (e.g., no intervening processing device) and/or indirect (e.g., an intermediary processing device such as a router).).

Regarding claim 11, Kwak in view of Baldwin discloses the method of claim 1, wherein the networked device is a heating system, wherein the comparing is indicative of the wearer experiencing a sleep episode, and wherein said command to said heating system causes said heating system to adjust a temperature proximal to the wearer (Kwak [0041] and [0084]-[0085] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an air conditioner or heater for adjusting the air temperature.).

Regarding claim 12, Kwak in view of Baldwin discloses the method of claim 11, wherein adjusting said heating system comprises reducing the temperature (Kwak [0041] and [0084]-[0085] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an air conditioner or heater for adjusting the air temperature.).

Regarding claim 13, Kwak in view of Baldwin discloses the method of claim 11, further comprising sending a further command to the networked device based on the further comparing, wherein the further command causes the heating system to adjust said temperature proximal to said wearer (Kwak [0041] and [0084]-[0085] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an air conditioner or heater for adjusting the air temperature.).

Regarding claim 14, Kwak in view of Baldwin discloses the method of claim 1, wherein said networked device is a music device, and said command causes said music device to play music based on a mental state of the wearer (Kwak [0041] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an audio player for outputting music. [0054] As another example, the controlling apparatus may transmit, to the equipment, e.g., an audio component, a command to enable it to play music fitting the user's state change (144).).

Regarding claim 15, Kwak in view of Baldwin discloses the method of claim 14, wherein said further comparing said further set of biometric data includes determining that said mental state of said wearer has changed subsequent to said music device playing said music ([0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment. [0047] Everyday biometric information may differ from user to user. Accordingly, adopting particular biometric information values as criteria for controlling the equipment (i.e. “remote networked device”) would not satisfy users with different biometric information characteristics. Thus, a scheme according to the disclosure senses the user's state change (i.e., emotional change) based on a change in the biometric information and determines whether to control the equipment based on the state change. [0051] Accordingly, the controlling apparatus may generate a command to control the operation of the equipment based on the state information and deliver the command.).

Regarding claim 15, Kwak discloses a system for interacting with a remote networked device using a plurality of sensed biometric data, the system comprising: 
a garment worn by a wearer, said garment comprising one or more sensors configured to collect a set of biometric data associated with the wearer (figs. 1-2; [0045] A wearable device, e.g., an armband, may be put on in contact with the user's skin. The wearable device may measure (or obtain) and store information obtainable through a contacting sensor, i.e., heart rate, galvanic skin response (GSR), EEG, skin temperature, breathing time, or other biometric information (100). [0049] Further, biometric information measured by such a wearable device as smart clothing may be used to control the equipment. Also see Table 1 and [0056]-[0057] for sensor examples); 
said garment comprising a processor and a network interface ([0137] As described herein, various components or modules in the entity, function, server, wearable device, or terminal device may be operated using a hardware circuit, e.g., a complementary metal oxide semiconductor-based logic circuit, firmware, software, and/or using a hardware circuit such as a combination of hardware, firmware, and/or software embedded in a machine-readable medium. As an example, various electric structures and methods may be executed using electric circuits such as transistors, logic gates, or ASICs.), said processor executing a garment application configured to: 
receive the set of biometric data from said one or more sensors (0045] A wearable device, e.g., an armband, may be put on in contact with the user's skin. The wearable device may measure (or obtain) and store information obtainable through a contacting sensor, i.e., breathing time,); 
determine real-time breathing of said wearer of said wearer (0045] A wearable device, e.g., an armband, may be put on in contact with the user's skin. The wearable device may measure (or obtain) and store information obtainable through a contacting sensor, i.e., breathing time,); 
compare the set of biometric data to a data model including a plurality of model data parameters ([0046] The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement. [0048] For example, a controlling apparatus (e.g., the wearable device) for controlling the equipment may determine whether it is needed to control the equipment using the obtained biometric information (measured in step 100) and biometric information previously stored (110). Also see Table 2, figs. 3-7 and [0073] for examples of a data model including a plurality of model data parameters.); 
determine, based on said comparing and said real-time breathing of said wearer and in accordance with a set of instructions for determining an action when the biometric data matches or does not match data patterns in the data model, whether to send a communication to the wearer or to the networked device ([0047] Everyday biometric information may differ from user to user. Accordingly, adopting particular biometric information values as criteria for controlling the equipment (i.e. “networked device”) would not satisfy users with different biometric information characteristics. Thus, a scheme according to the disclosure senses the user's state change (i.e., emotional change) based on a change in the biometric information and determines whether to control the equipment based on the state change. [0041] Equipment is an object controlled by the apparatus. The equipment may include the apparatus but may also be implemented as a separate device from the apparatus. Thus, the equipment may also be referred to as external equipment or controlled apparatus. The equipment means all kinds of apparatuses controlled by the controlling apparatus. For example, the equipment may be an air conditioner or heater for adjusting the air temperature, a humidifier or dehumidifier for adjusting the humidity, an audio player for outputting music, a car (including an air conditioner, heating lines, and ventilation seat), various fitness equipment, or a messaging server that sends out messages to the user.); 
in response to determining to send said communication to the wearer or to the networked device, send the communication to the networked device ([0051] Accordingly, the controlling apparatus may generate a command to control the operation of the equipment based on the state information and deliver the command.); 
receive a further set of biometric data from said one or more sensors ([0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment.); 
further compare the further set of biometric data to the data model ([0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment. [0046] The biometric information measured by the wearable device or various cameras may be used to determine various additional information. For example, the heart rate information may be used to determine the user's stress, excitement, or whether she has a cardiovascular disease. The EEG information may be used to determine a brain disease, such as dementia, measure the user's concentration, or determine the user's emotional change. The GSR and skin temperature may be used to determine the user's emotional change, stress, or excitement. The breathing time information may be used to determine whether she has a cardiovascular disease or the user's excitement. Information about the user's facial expression or pupil movement which may be obtained through the camera may also be used to determine the user's emotional change or excitement. Also see Table 2, figs. 3-7 and [0073] for examples of a data model including a plurality of model data parameters.); and 
determine, based on the further comparing, whether to send a further communication to the wearer or to the networked device ([0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment. [0047] Everyday biometric information may differ from user to user. Accordingly, adopting particular biometric information values as criteria for controlling the equipment (i.e. “remote networked device”) would not satisfy users with different biometric information characteristics. Thus, a scheme according to the disclosure senses the user's state change (i.e., emotional change) based on a change in the biometric information and determines whether to control the equipment based on the state change. [0051] Accordingly, the controlling apparatus may generate a command to control the operation of the equipment based on the state information and deliver the command.).
However, Kwak does not expressly disclose determine a posture of said wearer.
	Baldwin, from a similar field of endeavor, teaches determine a posture of said wearer ([0019] The sensors when worn by an individual, gather data relating to one or more physical characteristics, positions, changes, performance, or properties of the individual. This data can be referred to as "biometric" data. In at least some embodiments, biometric data includes biomedical and biomechanical data, and can include any of the following: (i) data tracing a trajectory, speed, acceleration, position, orientation, etc. of one or more of an individual's appendages, torso, head, or other anatomical location; (ii) data reflecting one or more of a heart rate, pulse, blood pressure, temperature, stress level, pH, conductivity, color, blood flow, moisture content, toxin level, viability, respiration rate, etc. of the individual; (iii) data showing whether or not the individual is performing a signal or communication movement (e.g., hand raised, arms crossed, etc.); data showing the posture or other status of the individual (e.g., prone or erect, breathing or not, moving or not); and (iv) data indicative of a mental, or emotional state of the individual. [0045] teaches a plurality of sensors, such as scales, stress or strain gauges, cameras, and the like. Claim 3 teaches resistance sensor (e.g. strain gauge)).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a sensor as taught by Baldwin in the system taught by Kwak in order to determine the posture of an individual (as suggested in [0019] of Baldwin).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO2017099527A1 which is cited in applicant’s IDS – Please note that the references to passages of Kwak refer to the passages of US 20180321700 A1 which is an English translation of WO2017099527A1) further in view of Baldwin et al. (US 20140107531 A1) as applied to claim 7 above, further in view of Kusens (US 9838849 B2).

Regarding claim 9, Kwak in view of Baldwin discloses the method of claim 7, but does not expressly disclose it further comprising a garment interaction service configured to register a device account associated with said device application and to register a garment account associated with said garment application. Although, Kwak teaches [0137] devices may be operated using a hardware circuit, e.g., a complementary metal oxide semiconductor-based logic circuit, firmware, software, and/or using a hardware circuit such as a combination of hardware, firmware, and/or software (i.e. “application”) embedded in a machine-readable medium. As an example, various electric structures and methods may be executed using electric circuits such as transistors, logic gates, or ASICs.
Kusens, from the field of apps, teaches a garment interaction service configured to register a device account associated with said device application and to register a garment account associated with said garment application (col 4 ln 35-62, when the App is first opened, it preferably prompts the user/customer to register their electronic computer system or device with the electronic identification, location tracking, communication and notification system. This enables the user to use their computer system or device to be automatically tracked within the customer's facility, communicate with other products/services, etc. ).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a garment interaction service configured to register a device account associated with said device application and to register a garment account associated with said garment application as suggested by Kusens in the system taught by Kwak in view of Baldwin in order enable the user to use their computer system or device to be automatically tracked within the customer's facility, communicate with other products/services (as suggested in col 4 ln 35-62 of Kusens).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO2017099527A1 which is cited in applicant’s IDS – Please note that the references to passages of Kwak refer to the passages of US 20180321700 A1 which is an English translation of WO2017099527A1) further in view of Baldwin et al. (US 20140107531 A1) as applied to claim 1 above, further in view of Zalewski et al. (US 10187773 B1).

Regarding claim 10, Kwak in view of Baldwin discloses the method of claim 1, but does not expressly disclose it further comprising receiving a communication from the networked device in response to said command. Although Kwak teaches [0013] According to the disclosure, there is provided a scheme capable of periodically measuring the user's state information and steadily reflecting the measured state information onto controlling the equipment. [0047] Everyday biometric information may differ from user to user. Accordingly, adopting particular biometric information values as criteria for controlling the equipment (i.e. “remote networked device”) would not satisfy users with different biometric information characteristics. Thus, a scheme according to the disclosure senses the user's state change (i.e., emotional change) based on a change in the biometric information and determines whether to control the equipment based on the state change. [0051] Accordingly, the controlling apparatus may generate a command to control the operation of the equipment based on the state information and deliver the command. Baldwin further teaches  [0046] In some embodiments, one or more of the process of inferring mental state 208 or providing feedback for adapting a system or application 212 can be modified according to user feedback. For example, a presence of feedback can be detected at 213 (shown in phantom). Feedback can include input from a user, for example, received through the control interface 142 of the contextual interpreter 104. The user feedback may request re-adaptation of an adaptable system or application 146 adapted in response to body state data as disclosed herein. Such re-adaptation might be required to adjust an adaptation founded upon an ambiguous mental state determined by the mental state processor 134. For example, substantially the same body state data might be associated with more than one mental state. Accepting user feedback allows for the state to be re-adapted to suit a user's needs or preferences.). [0095] It should be understood that devices described in the exemplary embodiments can be in communication with each other via various wireless and/or wired methodologies. The methodologies can be links that are described as coupled, connected and so forth, which can include unidirectional and/or bidirectional communication over wireless paths and/or wired paths that utilize one or more of various protocols or methodologies, where the coupling and/or connection can be direct (e.g., no intervening processing device) and/or indirect (e.g., an intermediary processing device such as a router).
	Zalewski, from the field of communications, teaches receiving a communication from the networked device in response to said command (col 22 ln 7-10, a device to send signals, wait to get a confirmation from the device under control to confirm it has received the command, and ensure reliable communications in general).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to receive a communication from the networked device in response to said command as taught by Zalewski in the system taught by Kwak in view of Baldwin in order to ensure reliable communications (as suggested in col 22 ln 7-10 of Zalewski).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination/citations of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684